FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SETH GYAMFI,                                     No. 13-73770

               Petitioner,                       Agency No. A024-223-643

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Seth Gyamfi, a native and citizen of Ghana, petitions for review of the Board

of Immigration Appeals’ (“BIA”) decision denying his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen or reconsider and review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo claims of due process violations. Cano-Merida v. INS, 311 F.3d 960, 964

(9th Cir. 2002). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Gyamfi’s motion where, construed as a motion to reopen, it was unsupported by

material, previously unavailable evidence that could not have been discovered or

presented at the former hearing, and where, construed as a motion to reconsider, it

was filed beyond the thirty-day deadline. See 8 C.F.R. § 1003.2(c)(1)

(requirements for motion to reopen); id. at (b)(2) (motion to reconsider must be

filed within thirty days of final order of removal); Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim).

      We lack jurisdiction to review the agency’s decision not to reopen sua

sponte. See Go v. Holder, 744 F.3d 604, 609-10 (9th Cir. 2014).

      In light of our disposition, we need not reach Gyamfi’s remaining

contentions.

      Because Gyamfi did not submit a proposed supplemental opening brief, as

required by the court’s August 11, 2014, order, we deny his August 8, 2014,

motion.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                     13-73770